Citation Nr: 1040273	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-20 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to a higher initial disability rating for 
posttraumatic stress disorder (PTSD), evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1984 to June 1990.  
He received the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which awarded service connection for PTSD and 
assigned a 10 percent disability rating, effective July 27, 2005.  
The Veteran perfected an appeal of the assigned rating.  

In a July 2008 rating decision, the RO increased the initial 
rating for the Veteran's PTSD to 30 percent, effective July 27, 
2005.  As that grant did not represent a total grant of benefits 
sought on appeal, the claim for an increased rating remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

Since July 27, 2005, the Veteran's PTSD results in deficiencies 
in the areas of work, school, family relationships with less than 
total social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

When service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  The courts have held that once service connection is 
granted the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements  
Id.; Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see 
also 38 C.F.R. § 3.159(b)(3)(i) (2010).  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include service treatment records 
and examination reports, VA treatment records and examination 
reports, and lay evidence.  There have been no reports of other 
relevant evidence.

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  

Other regulations require that reports of examination be 
interpreted in light of the whole recorded history, reconciling 
the various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability, 38 
C.F.R. § 4.2 (2010); any reasonable doubt regarding the degree of 
disability be resolved in favor of the claimant, 38 C.F.R. § 4.3 
(2010); wand that where there is a question as to which of two 
evaluations apply, the higher of the two will be awarded where 
the disability picture more nearly approximates the criteria for 
the next higher rating,  38 C.F.R. § 4.7 (2010).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).  

Functional impairment is evaluated on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  The Board's analysis will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under Diagnostic Code 9411, PTSD is evaluated on the basis of the 
General Rating Formula for Mental Disorders, which provides that 
a 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood; anxiety; suspiciousness; panic 
attacks (weekly or less often); chronic sleep impairment; and/or 
mild memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and/or difficulty in establishing and maintaining 
effective work and social relationships. Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and/or inability to establish and 
maintain effective relationships. Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; inability to perform activities of 
daily living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and/or memory loss for names of 
close relatives, own occupation, or own name. Id.

The criteria for a 70 percent rating for PTSD are met if there 
are deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.   
Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other 
hand, if the evidence shows that the Veteran suffers symptoms or 
effects that cause occupational or social impairment equivalent 
to what would be caused by the symptoms listed in the diagnostic 
code, the appropriate equivalent rating will be assigned.  
Mauerhan v. Principi, at 443.  The Court of Appeals for the 
Federal Circuit has embraced the Mauerhan Court's interpretation 
of the criteria for rating psychiatric disabilities.  Sellers v. 
Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria or 
not, and had assigned a rating based on the level of occupational 
and social impairment.  Mauerhan v. Principi, at 444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the Veteran would be entitled to that 
rating if PTSD caused total occupational and social impairment, 
regardless of whether he had some, all, or none of the symptoms 
listed in the rating formula, and regardless of whether his 
symptoms were listed or not.  

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment. 38 C.F.R. § 4.126 (2010).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  
A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 21 to 30 indicates that behavior 
is considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., sometimes 
incoherent, acting grossly inappropriately, suicidal 
preoccupation), or an inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A GAF 
score of 11 to 20 indicates that there is some danger of hurting 
oneself or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement), or 
an occasional failure to maintain minimal personal hygiene, or 
gross impairment in communication.  While the Rating Schedule 
does indicate that the rating agency must be familiar with the 
DSM-IV, it does not assign disability percentages based solely on 
GAF scores.  See 38 C.F.R. § 4.130 (2010).

Turning to the evidence, VA treatment records reflect that upon 
the Veteran's return from service, he began drinking 6 to 12 
beers a day in attempt to numb his feelings and thoughts.  The 
Veteran reported that he experienced an ability to maintain 
social relationships, yet an inability to trust anyone.  

The Veteran maintained employment with the Navy for two years 
following his return from the Persian Gulf in 1990, but upon the 
request of his wife, he switched careers to work in the satellite 
business.  The Veteran was divorced shortly thereafter in 1991.  
The Veteran reported that he was not experiencing any nightmares 
or flashbacks about his military service at this time.  In August 
2004, due to alcohol related legal issues such driving under the 
influence on more than one occasion, and a domestic violence 
incident while intoxicated, the Veteran sought treatment for his 
alcohol addiction through VA group therapy and Alcoholics 
Anonymous.  

It appears that the Veteran has maintained sobriety since that 
time.  The Veteran also began attending group treatment at the VA 
for PTSD in October 2004.  Upon the recommendation of his 
addiction treatment specialist, the Veteran was screened for 
PTSD, and obtained a formal diagnosis in July 2005.

In February 2005, the Veteran began attending VA vocational 
counseling in attempts to secure steady employment.  The Veteran 
worked for 25 hours per week doing duties such as grounds 
keeping, house keeping, and working in an animal research lab.  
When the Veteran was transferred to work in the animal research 
lab, he mentioned that he missed working with people.

At a July 2005 VA examination, when the Veteran was formally 
diagnosed as having PTSD, the examiner noted that the Veteran had 
been attending therapy and doing well.  The examiner stated that 
the Veteran was dressed and groomed appropriately, and that his 
affect was normal.  

The examiner noted that the Veteran was working on feelings of 
guilt and fear about his future and that he gets depressed at 
times.  The Veteran reported that he was sleeping okay without 
nightmares or flashbacks, that he had a good appetite, and that 
he was not experiencing any suicidal or homicidal ideations.  The 
Veteran reported that he experienced combat in the Persian Gulf 
in 1988 when the ship that he was serving on shot down an Iranian 
passenger flight carrying 290 people.  He specifically remembers 
seeing the naked and bloated bodies of the passengers in the 
water.  The Veteran further reported that his life was threatened 
and that he killed people, which he often thinks about and feels 
guilty about, particularly when exposed to certain stressors such 
as helicopters, naval bases, and some television programs.  

In October 2005, the Veteran presented for follow up at his 
addiction treatment program where the examiner noted that the 
Veteran was alert, clean and neatly groomed, with a little 
depressed affect (looked tired), no hallucinations and some mild 
paranoia.  The Veteran's speech was within normal limits and his 
thought process was tight.

In May 2006, the Veteran presented for voluntary inpatient 
hospitalization at a VA medical center (VAMC) due to passive 
suicidal ideation.  On this occasion he stated that he had been 
feeling depressed for two months and that his main stressors 
included his job, finding out that his girlfriend was seeing 
another man, and his feelings of helplessness and hopelessness 
about his future.  The Veteran stated that he felt like the 
progress that he has made thus far in terms of his substance 
abuse and repairing his financial history, was for no reason 
because no one else recognizes the progress that he has made.  
The Veteran stated that he was lonely and had no money.  

The Veteran complained of poor sleep, poor appetite, poor 
concentration, low energy and lack of interest in previously 
enjoyable activities.  The treating physician noted that he had a 
cooperative attitude, pressured speech, constricted affect, and 
circumstantial thought process.  She further stated that the 
Veteran had passive suicidal ideations and that he denied 
homicidal ideations, delusions, and auditory or visual 
hallucinations.  The following day the Veteran underwent a mental 
status exam and reported that he was feeling better.  

The examiner noted that the Veteran had euthymic affect, linear 
thought process, and poor insight and judgment.  The Veteran was 
assessed with major depressive disorder, chronic PTSD, alcohol 
dependence in full sustained remission.  His global assessment of 
functioning (GAF) score was 30 upon admission and 55 upon 
discharge.  He was prescribed medication for his condition and 
discharged following a four day stay.

The VA treatment records from 2006 and 2007 reveal that the 
Veteran was always on time for his therapy sessions, casually 
dressed and nicely groomed.  On one occasion, the Veteran 
reported quitting his job due to his supervisee's not taking 
direction and "giving attitude"; however, with the same month 
he sought employment with his uncle as an independent contractor 
selling audio visual equipment.  This offered greater financial 
stability than his previous job.  

On one occasion, the Veteran further reported that he spent his 
birthday weekend with friends and had a good time, however on the 
following Monday he awoke feeling depressed, lonely and 
paralyzed, crying most of the day.  The Veteran reported that he 
was conflicted on a past relationship because his ex-girlfriend, 
who was involved in drugs, continued to call him; however, was 
proud of himself for resisting her attempted contact and felt 
good about it.  The Veteran reported an increase pay from his new 
job and that he was hopeful that it would permit him to buy a car 
and obtain housing of his own as opposed to renting a room from 
someone or staying in sober living.  

On another occasion, the Veteran was upset because even though he 
was doing well at work, he was unable to enjoy the fruits of his 
accomplishments because all of his earnings were spent fixing the 
problems of his past, such as past due child support and past 
debt accumulation.  The Veteran further complained of being 
lonely and stated that he wants someone to share his 
accomplishments with, making it particularly difficult to resist 
his ex-girlfriend's attempts to contact him.  

On yet another occasion, the Veteran described feeling paranoid 
and afraid to let anyone get close to him.  He stated that he 
felt as if someone was pulling strings and controlling his life.  
He reported feeling haunted by memories of a childhood rape, his 
divorce, being in jail, and the upcoming anniversary of the 
U.S.S. Vincennes shooting down the Iranian airplane in 1988.  He 
reported that he was having panic attacks and not wanting to let 
people get to know him out of fear of being used.  

He was frustrated with his living situation of renting a room 
from someone and the lack of privacy.  He described that his 
mother wanted him to move to Florida and that he was thinking 
about it but he knew being around his alcoholic mother would not 
be good for him as a recovering alcoholic himself.  He stated 
that he has no life plans, no direction.  The Veteran reported 
plans of renting a Harley and going riding with friends.  At a 
further therapy session, the Veteran stated that he feels 
relieved in that he has been making wiser decisions lately and he 
feels like he is supported in making such decisions.  

The Veteran reported that he had changed jobs again and was 
excited for a new position working on a road crew.  He stated 
that he hasn't felt great about his recent work and that he wants 
the benefits of a stable work environment with health and 
retirement benefits.

Further VA treatment records indicate that he felt that life was 
not going to work out for him despite his efforts.  He reported 
that he had dated several women but continued to think of his ex-
girlfriend whom he knew was not good for him. The Veteran 
reported attending alcoholic anonymous meetings regularly and 
stated that he was maintaining sobriety.

In October 2007 the Veteran underwent a further PTSD VA 
examination.  In terms of family and social relationships, the 
Veteran reported that engagement with his son was difficult due 
to geographical separation and his son's incarceration.  At this 
time the Veteran reported that he was not involved in a romantic 
relationship but that he had been involved in approximately four 
relationships since his divorce.  The Veteran stated that his 
history of substance abuse and lack of trust has had a negative 
impact on his relationships.  He further reported that he spoke 
with his mother three times per month, but that he has not 
visited her since 2002 because she was an alcoholic.  

The Veteran spoke with his siblings once a month.  Furthermore, 
in contrast to recent therapy reports, the Veteran stated that he 
didn't have any social relationships and that his last romantic 
relationship was prior to his recovery from alcohol addiction in 
2004.  The examiner noted that the Veteran works 50 hours a week 
and that his activity and leisure pursuits include household 
chores, grocery shopping, dining out, time on the computer, 
watching TV, reading, and riding motorcycles when time permits.  

In contrast with the Veteran's recent reports of hanging out with 
friends and an Uncle, the examiner noted that the Veteran's 
limited recreational activity was, in part, attributed to lack of 
finances, and his difficulty establishing and maintaining 
relationships with others.  The Veteran denied any significant 
friendships or social activity with others, including co-workers, 
despite his recent therapy reports of meeting a friend of his to 
go motorcycle riding.  

The Veteran reported a history of domestic violence that occurred 
in 2002 and that he had been violent toward inanimate objects 
such as walls and windshields during times of intoxication.  

The examiner noted unremarkable psychomotor activity, 
unremarkable speech, cooperative and irritable attitude, 
appropriate affect and attention and orientation that was intact.  
His thought process and thought content were unremarkable.  The 
Veteran denied delusions and understands the outcome of his 
behavior.  The examiner noted that the Veteran is of average 
intelligence and that he partially understands that he has a 
problem.  The Veteran reported experiencing sleep impairment such 
as bad dreams about being hurt, friends that have passed, or his 
experience in the Gulf, which interfered with his daily activity.  

The Veteran did not have inappropriate, obsessive or ritualistic 
behavior but he reported feelings of being in danger, shortness 
of breath, and shakiness in certain situations with crowds or in 
public.  The Veteran stated that he experiences panic attacks 
that last for hours on a weekly basis, with his first panic 
attack occurring in 1996.  The Veteran did not have homicidal or 
suicidal thoughts and was noted as having fair impulse control.  

The Veteran had normal memory and intense fear.  He denied any 
length of remissions in PTSD or its symptoms.  He reported 
difficulty concentrating due to easy frustration with certain 
tasks, such as paperwork, which impairs his efficiency.  The 
Veteran reported a decrease in appetite and stated that he has to 
go out to eat but that he doesn't like to go alone. 

The examiner stated that the Veteran experienced severe PTSD 
symptoms.  It was likely that the symptoms prior to service were 
significantly exacerbated by combat trauma.

The Veteran was assessed with a GAF score of 50.  The examiner 
opined that the Veteran had severe PTSD with deficiencies in the 
areas of thinking, family relations, work, mood and school.  The 
examiner found that he did not have total occupational and social 
impairment.

In January 2008 the Veteran reported for an individual therapy 
session.  On this occasion, he reported that he is staying sober 
without urges to drink or do drugs.  The Veteran reported that he 
was continuing to build his credit enough so that he was able 
purchase an off-road bike to go riding with his uncle.  The 
Veteran reported the death of a recent friend and did not appear 
to have an abnormally difficult time dealing with it as he has 
had dealing with the death of friends in the past.  He also 
reported plans to move into a nicer apartment soon.  The Veteran 
stated that in regards to romantic relationships, that he is 
keeping his standards high and finds himself turning down women 
if he senses they may have substance abuse issues and that this 
feels good to do this.  On this occasion, the Veteran was 
assessed with a GAF score of 65.

There is something of a contradiction in the evidence as to the 
severity of the Veteran's PTSD since the grant of service 
connection.  Some of the VA outpatient treatment records suggest 
that he has functioned relatively well; while he has also 
required a period of hospitalization for his disability and the 
most recent VA examiner essentially found that the Veteran met 
the criteria for a 70 percent rating.

The October 2007 examination report was very thorough and 
contained an exhaustive description of the Veterans history, 
symptoms and functioning.  The examiner's opinion is; therefore, 
of high probative value.

The outpatient treatment records capture a picture of the 
Veteran's disability at a given point in time, but do not contain 
the same degree of detail as the examination report.  Hence, 
these reports are less probative.

Resolving reasonable doubt in the Veteran's favor, the Board 
concludes that a 70 percent evaluation is warranted for PTSD.

The undisputed evidence is that the Veteran has remained employed 
almost continuously throughout the appeal period.  The evidence 
is, therefore, against a finding that he has total occupational 
and social impairment.  An evaluation in excess of 70 is not 
warranted.

The Board has also considered whether the Veteran's PTSD 
disability presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability and symptomatology.  His disability 
consists of impairment in social and occupational functioning.  
Such impairments are explicitly contemplated in the rating 
schedule.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
for an evaluation in excess of 30 percent for the relevant 
period, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Entitlement to a total rating for compensation purposes based on 
individual unemployability (TDIU) is an element of all appeals of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
TDIU is granted where a Veteran's service connected disabilities 
are rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. 
§ 4.16 (2010).  There is no evidence of unemployability in this 
case, as the Veteran has been gainfully employed throughout the 
course of this appeal.  Further consideration of TDIU is not 
warranted.


ORDER

Entitlement to an initial disability rating of 70 percent for 
PTSD is warranted for the period beginning July 27, 2005.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


